Petition for writ of habeas corpus seeking release of George Sassower denied, without costs.
The order of arrest of Justice Saxe, filed on July 1, 1985, recites that the relator is guilty of criminal contempt of court for willful disobedience of the permanent injunction granted by Justice Gammerman.
Relator submitted an application for a writ of habeas corpus. However, at the time of submission of the writ, relator was not illegally imprisoned or detained.
Accordingly, the petition is denied. (CPLR 7003 [a].) Concur —Sullivan, J. P., Ross, Milonas, Kassal and Rosenberger, JJ.